Exhibit 10.5 *** Confidential Treatment Requested PHI SERVICE COMPANY – SILVER SPRING NETWORKS TERMS AND CONDITIONS FOR SUPPLY AND INSTALLATION OF SMART GRID SYSTEM *** Certain omitted portions of this exhibit have been filed with the Securities and Exchange Commission pursuant to a request for confidential treatment under Rule 24b-2 promulgated under the Securities Exchange Act of 1934. PHI SERVICE COMPANY- SILVER SPRING NETWORKS TERMS AND CONDITIONS FOR SUPPLY AND INSTALLATION OF SMART GRID SYSTEM TABLE OF CONTENTS SECTIONS PAGE 1. DEFINITIONS. 1 2. AGREEMENT, EXHIBITS, CONFLICTS 6 3. RESPONSIBILITIES OF OWNER. 6 4. RESPONSIBILITIES OF SUPPLIER. 6 5. COVENANTS, REPRESENTATIONS AND WARRANTIES 7 6. PRICES AND PAYMENT 8 7. COMMENCEMENT AND SCHEDULING OF THE WORK 9 8. EXCUSABLE DELAY. 10 9. SUBCONTRACTORS AND VENDORS 10 LABOR RELATIONS 11 INSPECTION; EFFECT OF REVIEW AND COMMENT 12 RESERVED 12 COMPLETION 12 LIQUIDATED DAMAGES AND RETENTION. 13 CHANGES IN THE WORK. 13 WARRANTIES 14 EQUIPMENT IMPORTATION; ORDERING; TITLE. 15 INTELLECTUAL PROPERTY RIGHTS. 15 DEFAULT. 16 EARLY TERMINATION 17 SUSPENSION. 17 INSURANCE. 17 COMPLIANCE WITH LAWS AND PHI REQUIREMENTS. 18 INDEMNIFICATION 18 PATENT INFRINGEMENT AND OTHER INDEMNIFICATION RIGHTS. 19 PROCEDURE FOR INDEMNIFCATION UNDER SECTIONS 24 or 25 20 TREATMENT OF CONFIDENTIAL INFORMATION. 20 LICENSE TO USE PROPRIETARY INFORMATION. 21 ACCEPTANCE. 23 UPGRADES AND FUTURE PACKAGE OPTIONS. 24 OWNER’S RIGHT TO COPY AND TO FORM UPDATED WORKS 24 DOCUMENTATION. 24 CLAIMS. 24 RELEASE OF LIENS. 25 NOTICES AND COMMUNICATIONS 25 LIMITATIONS OF LIABILITY AND REMEDIES. 26 AUDIT 26 DISPUTES. 26 MISCELLANEOUS 27 ii TABLE OF EXHIBITS EXHIBIT A–Safety EXHIBIT B–Statement of Work (SOW) EXHIBIT C–Software License Agreement EXHIBIT D–Third-Party Software Deliverables and Terms EXHIBIT E–Maintenance Agreement EXHIBIT F–Supplier’s Final Release of Liens Certificate EXHIBIT G–Subcontractor’s Release of Liens Certificate EXHIBIT H–Contract Change Authorization Form EXHIBIT I–NOT USED EXHIBIT J–Description of SSN Equipment, Software, and System EXHIBIT K–Pricing and Payment Schedule EXHIBIT L–*** EXHIBIT M–Source Code and Manufacturing Know-How Escrow Agreement iii PHI SERVICE COMPANY – SILVER SPRING NETWORKS STANDARD TERMS AND CONDITIONS FOR SUPPLY AND INSTALLATION OF SMART GRID SYSTEM
